UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-5181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD EUGENE PATTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00033-LHT-9)


Submitted:   August 20, 2010             Decided:   September 15, 2010


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter E. Daniels, III, DANIELS LAW FIRM, PC, Asheville, North
Carolina, for Appellant.       Edward R. Ryan, United States
Attorney,   Jennifer  Lynn   Dillon,   Assistant   United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold Eugene Patton, Jr., appeals his conviction for

conspiracy to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                       On appeal,

Patton contends that his trial counsel was ineffective and the

district court abused its discretion in denying Patton’s motion

to withdraw his guilty plea.         We affirm.

            Patton   first      contends     that   his   trial    attorney    was

ineffective in failing to inform him of the enhanced sentence he

faced, and failing to investigate defenses available to Patton

before    advising   him   to   plead    guilty.      Claims      of   ineffective

assistance of counsel generally are not cognizable on direct

appeal.    See United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    Rather, to allow for adequate development of the record,

a defendant must ordinarily bring his claims in a 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                See id.; United States v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                  An exception to this

general    rule   exists   when    the   record     conclusively       establishes

ineffective assistance.          United States v. Richardson, 195 F.3d
192, 198 (4th Cir. 1999); King, 119 F.3d at 295.                       Because the

record does not conclusively establish that Patton’s original

counsel was ineffective, we decline to consider this claim on

direct appeal.



                                         2
               Next, Patton argues that the district court erred in

denying his motion to withdraw his guilty plea.                      Patton asserts

that, because his attorney rendered ineffective assistance and

Patton is actually innocent, he has demonstrated a fair and just

reason for withdrawal.

               We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                       United States

v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                          “A defendant

has no absolute right to withdraw a guilty plea . . . .”                          United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003) (internal

quotation marks omitted).                   The defendant bears the burden of

showing    a    “fair        and    just    reason”   for   withdrawing     his   guilty

plea.     Fed.         R.    Crim.    P.    11(d)(2)(B).      “The   most     important

consideration in resolving a motion to withdraw a guilty plea is

an evaluation of the Rule 11 colloquy at which the guilty plea

was accepted.”              Bowman, 348 F.3d at 414.          “[A] ‘fair and just’

reason    .    .   .    is    one    that    essentially    challenges    .   .   .   the

fairness of the Rule 11 proceeding . . . .”                       United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

               In determining whether a defendant met his burden, we

consider six factors, as summarized in Ubakanma, 215 F.3d at 424

(citation omitted).                 After reviewing the record, we conclude

that the district court did not abuse its discretion in denying

Patton’s motion to withdraw his guilty plea.

                                               3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   expressed    in    the   materials

before    the   court   and   argument   will   not   aid    the    decisional

process.

                                                                      AFFIRMED




                                     4